Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 33 and 34.
In view of the amendment (in which applicant deleted the limitation “wherein only one of the first or second composition comprises greater than or equal to 50 wt% water” from claim 16 and deleted the limitation “only the second composition comprises greater than or equal to 50wt% water” from instant claim 31), (i) previous 112(a) rejection (new matter rejection) on claims 16-31 is hereby withdrawn; and (ii) the effective filing date of instant application is now January 4, 2017 (on which the provisional application 62/442,044 was filed).
Claim Objections
Claim 20 is objected to because of the following informalities:  On line 2, applicant needs to change “the first composition” to --- the first liquid composition ---.  On line 3, applicant needs to change “before contacting the the cationic” to --- before contacting the cationic ---.  On line 3, applicant needs to change “a second composition” to --- the second liquid composition ---.  Appropriate correction is required.  
Claims 21 and 22 are objected to because of the following informalities:  On line 2 of claim 21, applicant needs to change “the first composition” to --- the first liquid composition ---.  On line 2 of claim 22, applicant needs to change “the second composition” to --- the second liquid composition ---.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  On the 2nd line following the chemical formula (II), applicant needs to change “and” to --- or ---.  On the 6th line from the bottom, applicant needs to change “and” to --- or ---.  On the 3rd line from the bottom, applicant needs to change “and” to --- or ---.  On the 2nd line from the bottom, applicant needs to change “and” to --- or ---.  Alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C". see MPEP 2173.05(h)(I)).  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:   On each of the 2nd, 4th, 6th, 7th, 8th and 10th lines following the chemical formula (IV), applicant needs to change “and” to --- or ---.  Alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C". see MPEP 2173.05(h)(I)).  Appropriate correction is required.
 Claim 30 is objected to because of the following informalities:  On line 2, applicant needs to change “a first composition” to --- the first liquid composition ---.  On line 3, applicant needs to insert --- liquid --- between “first” and “composition”.  Appropriate correction is required.  
Claim 31 is objected to because of the following informalities:  On line 7, applicant needs to insert --- the --- between “and” and “second”.  On line 9, applicant needs to insert --- liquid --- between “first” and “composition”.  Appropriate correction is required.  
Claim 32 is objected to because of the following informalities:  On the 4th line from the bottom, applicant needs to insert --- liquid --- between “second” and “composition”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)On line 2, applicant recites “the composition”.  It is unclear whether applicant is referring to the first liquid composition, the second liquid composition or to the first and the second liquid compositions.  For the purpose of examining the claim on the merit, the Examiner assumed that applicant was referring to the first liquid composition.  
(ii)Also, in their amendment of claim 19, applicant changed “the skin surface” to --- the surface --- on line 2.  Yet, on line 3, applicant did not make the same change, and there is insufficient antecedent basis for the limitation “the skin surface” on line 3 in the claim (applicant needs to delete “skin” on line 3).
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, on the last line, applicant needs to change “equal to” to --- of --- so as to make the meaning of the claim more definite. 
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On the second line following the chemical formula (II), applicant needs to delete “each” and “independently” (since there is only one of R3 group in the formula). 
On the 4th line from the bottom, applicant needs to delete “each” and “independently” (since there is only one of R5 group in the formula).
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On each of the 2nd, 4th, 6th and 8th lines following the chemical formula (IV), applicant needs to delete “each” and “independently” (since there are only one R1 group, only one R2 group, only one R3 group and only one R5 group in the formula). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al (US 2016/0115430 A1 or WO 2014/209798 A1) in view of (i) Ali et al (Disinfection, Sterilization and Preservation, Chapter 12: Alcohols, pg.229-253 (2001)) and (ii) Parthasarathy et al (US 2015/0165097 A1) or Schwarz et al (US 2010/0279906 A1). 
Swanson teaches (see [0105]-[0109] of US document) a method of removing microorganisms (such as spores from Clostridium difficile) from a microorganism-contaminated surface, which method includes preparing a wipe that includes (a) a substrate (a sponge, a woven fabric, or nonwoven fabric) and (b) a cationic coating disposed on a surface of the substrate.  The cationic coating includes a guanidinyl-containing polymer that is crosslinked or covalently attached to the substrate.  The method further includes contacting the wipe in the presence of a liquid with an area of the microorganism-contaminated surface.  Swanson also teaches ([0119]) that the liquid is typically present in the area of the microorganism-contaminated surface that is contacted with the wipe and that the liquid can be present on the wipe, on the microorganism-contaminated surface, or both.  Based on Swanson’s teaching, it would have been obvious to one skilled in the art to have liquid both on the microorganism-contaminated surface and on the wipe with a reasonable expectation of success (that is, it would have been obvious to one skilled in the art to contact the contaminated surface with a liquid and then contacting the surface with the cationic coated article loaded with a liquid with a reasonable expectation of success). 
With respect to instant limitation as to the first and the second liquid compositions and instant limitation “wherein only one of the first or the second composition comprises greater than or equal to 60 wt% of at least one alcohol”, (i) first of all, in its working examples, Swanson teaches (see [0185] and Table 3) and uses cationic coated wipes pre-loaded with water (thus, Swanson teaches instant cationic coated article loaded with a second liquid composition (water)).  (ii) Secondly, Swanson does not explicitly teach that the liquid that is to be present on the microorganism-contaminated surface has to comprise greater than or equal to 60 wt.% of at least one alcohol.  However, Ali teaches (pg.243, the 1st paragraph under “ALCOHOLS FOR CHEMICAL DISINFECTION ON HARD SURFACES”) both ethanol and isopropanol as intermediate-level disinfectants commonly used to inactivate microorganisms on hard surfaces, especially in health care environments, as both alcohols are effective against all types of vegetative bacteria and fungi (although neither is sporicidal).  Ali furthermore teaches that those alcohols at concentrations of 70% are a reasonable choice for intermediate-level disinfection.  It would have been obvious to one skilled in the art to use (together with Swanson’s cationic coated wipes pre-loaded with water) 70% ethanol (or isopropanol) as the liquid that is to be present on the microorganism-contaminated surface in Swanson with a reasonable expectation of effectively killing vegetative bacteria and fungi on the microorganism-contaminated surface (besides, Swanson states ([0119]) that its liquid can be water or a mixture of water and alcohols (such as ethanol or isopropanol) with the water present in the amount of least 10 wt.% and up to 100 wt.%.  Thus, Ali’s teaching aligns with Swanson’s statement).  Thus, Swanson in view of Ali teaches instant first liquid composition (contacting a surface) comprising greater than or equal to 60 wt.% of at least one alcohol and thus teaches instant limitation as to the first and the second liquid compositions and instant limitation “wherein only one of the first or the second composition comprises greater than or equal to 60 wt.% of at least one alcohol”.  
With respect to instant limitation “at least some portion of the first liquid composition remains on the surface upon contacting the surface with the cationic coated article”, Ali teaches (pg.232, the last paragraph before “STRUCTURE/ACTIVITY RELATIONSHIPS”) that ethanol inhibits spore germination (by inhibiting enzymes necessary for germination) but such inhibition is reversible since the removal of the alcohol from the environment allows germination to take place.  Therefore, it would be obvious to one skilled in the art to contact the microorganism-contaminated surface in Swanson with its cationic coated article loaded water while the ethanol (or isopropanol) remains on the surface so that spore germination can be suppressed.  Thus, Swanson in view of Ali teaches instant limitation, “at least some portion of the first liquid composition remains on the surface upon contacting the surface with the cationic coated article”.  
With respect to the newly added instant limitation “wherein one or more of the first liquid composition and the second liquid composition comprises a nonionic surfactant”, Swanson in view of Ali does not teach the use of a nonionic surfactant except that Ali does state (pg.239, left hand column, 2nd paragraph) that the sporicidal activity of ethanol and isopropanol can be augmented by adding some surfactants.  As evidenced by Parthasarathy et al ([0015] and [0059]) or Schwarz et al ([0036], [0040] and [0143]), it is already known in the art that using at least one non-ionic surfactant in a formulation against microorganisms (such as spores) enhances the antimicrobial properties of the formulation.  Furthermore, Schwarz teaches that suitable non-ionic surfactants include sorbitan fatty (acid) esters (see [0028 and claim 31).  It would have been obvious to one skilled in the art to use at least one nonionic surfactant (such as sorbitan fatty acid ester) in the liquids of Swanson with a reasonable expectation of obtaining enhanced antimicrobial properties.  Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz renders obvious instant limitation.
With respect to instant limitation “wherein the contacting of the surface having at least some portion of the first liquid composition with the cationic coated article is effective for removing spores”, since Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz teaches all of steps of claims 16 and 31, it is the Examiner’s position that the contacting of Swanson’s microorganism-contaminated surface having at least some portion of the first liquid composition (i.e., ethanol or isopropanol) with the cationic coated article (loaded with water) would inherently be effective for removing spores.  
Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz renders obvious instant claims 16, 18, 21, 23, 29 and 31.  
With respect to instant claims 19, 20 and 30, the Examiner already established above that it would have been obvious to one skilled in the art to use 70% ethanol (or isopropanol) as the liquid that is to be present on the microorganism-contaminated surface in Swanson with a reasonable expectation of effectively killing vegetative bacteria and fungi on the microorganism-contaminated surface.  As to the methods of applying the ethanol onto the microorganism-contaminated surface, it is the Examiner’s position that instant methods of claims 19, 20 and 30, i.e., spraying, dispensing, dipping, pouring (or the combination thereof), or contacting the surface with ethanol (instant first liquid composition) in contact with a wipe and performing mechanical action (before contacting the cationic coated article loaded with water to the surface) are so commonplace as to not require a prior art reference.  That is, it would have been obvious to one skilled in the art to apply ethanol onto the microorganism-contaminated surface (in Swanson), for example, by pouring, spraying, or by using a sponge (i.e., by contacting the surface with ethanol in contact with a wipe) and then perform rubbing action (mechanical action) on the surface using the sponge so as to evenly distribute or spread the ethanol onto the contaminated surface (before contacting the cationic coated article loaded with water to the surface).  Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz renders obvious instant claims 19, 20 and 30.  
With respect to instant claim 22, as already explained above, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz teaches or renders obvious contacting the contaminated surface with 70% of ethanol and then contacting the surface with the cationic coated article loaded with water.  Instant claim 22 requires the reversal of the two liquids (i.e., the claim requires (only) the cationic coated article to be loaded with a composition comprising greater than or equal to 60 wt.% of at least one alcohol (and thus requires the liquid to be present on the contaminated surface to be water)).  However, it is the Examiner’s position that mere reversal or rearrangement of those two liquids would be an obvious modification (see MPEP 2144.04 (VI)(A) and (C)) and that it would equally have been obvious to one skilled in the art to contact the contaminated surface with water first and then contact the surface with the cationic coated article loaded with 70% ethanol because Swanson simply teaches that the liquid can be present both on the wipe and on the microorganism-contaminated surface and that the liquid can be water or a mixture of water and alcohols without restricting whether the alcohol has to be on the wipe or on the contaminated surface.  Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz renders obvious instant claim 22.
With respect to instant claims 24-28, as already discussed above, Swanson teaches that the cationic coating (disposed on a surface of the substrate) includes a guanidinyl-containing polymer.  Swanson teaches ([0025]-[0026] and [0030]) that the guanidinyl-containing polymer is often of instant Formula (I) of claim 26 (as well as of instant Formula (II) of claim 27 (when “n” of Formula (I) is 0) and instant Formula (IV) of claim 28 (when “n” of Formula (I) is 1)).  Swanson also teaches ([0028]) that the guanidinyl-containing polymer of Formula (I) is often the reaction product of a suitable guanylating agent and a precursor polymer which is an amino-containing polymer or a carbonyl-containing polymer.  Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz renders obvious instant claims 24-28.   
Claims 17 and 32 are rejected under 35 U.S.C. 103 as being obvious over Swanson et al (US 2016/0115430 A1 or WO 2014/209798 A1) in view of (i) Ali et al (Disinfection, Sterilization and Preservation, Chapter 12: Alcohols, pg.229-253 (2001)) and (ii) Parthasarathy et al (US 2015/0165097 A1) or Schwarz et al (US 2010/0279906 A1), and further in view of (iii) “Alcohol-Based Wipes Shown More Effective Than Rubs in Reducing Bacteria and Spores”, Infection Control Today (January 2011) (internet article obtained from the website: https://www.infectioncontroltoday.com/view/alcohol-based-wipes-shown-more-effective-rubs-reducing-bacteria-and-spores).
Instant claims 17 and 32 require instant surface to be skin.  Although Swanson does not teach that the a microorganism-contaminated surface is skin, as evidenced by the internet article “Alcohol-Based Wipes Shown More Effective Than Rubs in Reducing Bacteria and Spores”, it is well known in the art to use alcohol-based wipes to effectively reduce spores on hands.  It would have been obvious to one skilled in the art to apply the spore-removing method taught by Swanson in view of Ali and Parthasarathy or Schwarz to hands with a reasonable expectation of successfully removing spores on hands.
Instant claim 32 requires contacting a skin surface with a first liquid composition and then contacting the skin surface with a cationic coated article loaded with a second composition (while at least some portion of the first liquid composition remains on the skin surface) wherein only the second composition comprises greater than or equal to 60 wt.% of at least one alcohol.  As already discussed above in Paragraph 17, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz teaches or renders obvious contacting the contaminated surface with 70% of ethanol and then contacting the surface with the cationic coated article loaded with water.  Although instant claim 32 requires the reversal of the two liquids, it is the Examiner’s position that mere reversal or rearrangement of those two liquids would be an obvious modification (see MPEP 2144.04 (VI)(A) and (C)) and that it would equally have been obvious to one skilled in the art to contact (or wet) the contaminated skin surface with water first and then contact the skin surface (while at least some portion of the water remains on the skin surface) with the cationic coated article loaded with 70% ethanol because Swanson simply teaches that the liquid can be present both on the wipe and on the microorganism-contaminated surface and that the liquid can be water or a mixture of water and alcohols without restricting whether the alcohol has to be on the wipe or on the contaminated surface.  The Examiner believes that instant limitation as to the nonionic surfactant was already addressed in Paragraph 17 above. 
Therefore, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz and further in view of (iii) the internet article “Alcohol-Based Wipes Shown More Effective Than Rubs in Reducing Bacteria and Spores” renders obvious instant claims 17 and 32.
Response to Arguments
Applicant points out that claims 16 and 31 are amended to recite wherein one or more of the first liquid composition and the second liquid composition comprises a nonionic surfactant and argues that Swanson does not teach or suggest a two-part spore removal system, let alone a two part system including a nonionic surfactant and Ali does not cure the deficiencies.  Thus, applicant argues that claims 16 (and their dependent claims), 31 and 32 are nonobvious over Swanson in view of Ali.  However, it is believed that applicant’s such argument is already answered above in Paragraphs 17 and 18. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 26, 2021